*699OPINION.
Graupner:
The only issue involved in this appeal is whether the Commissioner erred in refusing to allow as a deduction from income the amount of depreciation which taxpayer claimed it sustained, based on March 1, 1913, values. The deductions for depreciation allowed by the Commissioner were based on cost according to the book values carried by taxpayer and, in the absence of sufficient proof that the books and records maintained by the corporation do not reflect actual investment in plant and buildings, the determination of the Commissioner must be approved.
Arundell not participating.